Citation Nr: 1713391	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by impaired vision to include an eye disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied reopening a claim of service connection for an eye condition (previously characterized as a vision problem).  The Board has recharacterized the claim as indicated on the title page of this decision to better reflect the Veteran's contentions.

In a February 2015 Board decision, the Veteran's claim was reopened and the matter was remanded for further development.  The matter has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the February 2015 Board remand, the Veteran was afforded a VA contract eye examination in April 2015.  The VA examiner was asked to identify all current vision and eye disabilities and, in doing so, reconcile them with any conflicting diagnoses of record.  Thereafter, the examiner was to provide a nexus opinion on a direct basis for the identified vision or eye disabilities.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

In the April 2015 VA contract examination, the Veteran was diagnosed with meibomian gland dysfunction, pinguecula, presbyopia, nuclear sclerotic cataracts (visually significant), and primary open angle glaucoma.  The examiner indicated that there was no diagnosis of optic atrophy, just glaucoma, and no evidence of pterygium.  The VA contract examiner further provided a negative nexus opinion and stated that a nexus could not be established for any current vision or eye problem as related to military service.  Here, the examiner failed to provide a rationale for her conclusion.  

Due to the lack of rationale provided in the above findings and opinion, the Board finds the April 2015 VA contrat examination is inadequate.  An addendum opinion is required to adequately address the nature and etiology of the Veteran's claimed disability manifested by impaired vision to include an eye condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from the Valley Coastal Blend VAMC beyond March 2015.  

2.  Thereafter, return the claims file to the April 2015 VA examiner, or suitably qualified examiner, for an addendum opinion.  The Veteran should be scheduled for another VA examination only if determined necessary.

Based on a review of the record, the examiner(s) should provide a response to the following inquiries:

Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the disabilities diagnosed during the appeal are caused or etiologically related to his active military service (March 1968 to March 1970), to include in-service exposure to smoke and gun powder as a small arms repairman.  The examiner should specifically address the diagnoses of:  primary open angle glaucoma, optic atrophy, keratoconjunctivitis sicca, pinguecula, ptergium, meibomian gland dysfunction, presbyopia, and nuclear sclerotic cataracts

The Board notes that the Veteran's service enlistment examination shows 20/20 vision in both eyes and his separation examination shows 20/20 in the right and 20/25 in the left, uncorrected.

The examiner should specifically discuss the lay evidence of continued symptoms after service and private and VA medical records. 

The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

